Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2008 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period ended to Commission File Number: 001-15697 ELITE PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) 22-3542636 Delaware (I.R.S. Employer Identification No.) (State or other jurisdiction of incorporation or organization) 165 Ludlow Avenue, Northvale, New Jersey 07647 (Address of principal executive offices) (Zip Code) (201) 750-2646 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [x] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [ ] No [x] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15 (d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes [ ] No [ ] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of the common stock, $.01 par value, as of February 13, 2009: [] (exclusive of 100,000 shares held in treasury). ELITE PHARMACEUTICALS, INC. AND SUBSIDIARIES INDEX Page No. PART I - FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets as of December 31, 2008 (unaudited) and March 31, 2008 (audited) 2 - 3 Condensed Consolidated Statements of Operations for the three and nine months ended December 31, 2008 and December 31, 2007 (unaudited) 4 Condensed Consolidated Statement of Changes in Stockholders’ Equity for the nine months ended December 31, 2008 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the nine months ended December 31, 2008 and December 31, 2007 (unaudited) 6 Notes to Condensed Consolidated Financial Statements 7 - 10 Item 2. Management's Discussion and Analysis of Financial Condition and Results Of Operations 11-16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16-17 PART II - OTHER INFORMATION Item 1A. Risk Factors 17 Item 5. Other Information 18 Item 6. Exhibits 18 SIGNATURES 19 1 ELITE PHARMACEUTICALS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS December 31, March 31, (Unaudited) (Audited) CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable Inventories Prepaid expenses and other current assets Total current assets PROPERTY AND EQUIPMENT, net of accumulated depreciation and amortization INTANGIBLE ASSETS - net of accumulated amortization OTHER ASSETS: Accrued interest receivable Deposit on equipment Investment in Novel Laboratories, Inc. Security deposits Restricted cash – debt service for EDA Bonds EDA Bond offering costs, net of accumulated amortization of $45,994 and $35,356, respectively Total other assets Total assets $ $ The accompanying notes are an integral part of the consolidated financial statements. 2 ELITE PHARMACEUTICALS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS
